DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed application is 14/980,152 filed on December 28, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 April 2019, 22 January 2020, and 12 November 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim 
Regarding claim 1, the claim recites a series of steps or acts for real-time calibration of a glucose sensor. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...(c) performing, by said microcontroller, an electrochemical impedance spectroscopy (EIS) procedure for said working electrode to obtain a respective plurality of values of an impedance-based parameter for said working electrode, and expecting calibration errors based on said respective plurality of values of an impedance-based parameter; (d) providing, by said microcontroller, variable calibration error thresholds based on expectation of calibration error; (e) updating, by said microcontroller, a calibration factor CF with accepted BG values based on said variable calibration error thresholds; (f) calculating, by said microcontroller, a calibrated sensor glucose (SG) value associated with said Isig based on said updated CF and accepted BG values; and (g) calculating, by said microcontroller, an amount of insulin to be delivered to said user based on said calibrated SG value.”

These limitations describe a mathematical calculation. Furthermore, the limitations also amount to a mental process as the skilled artisan is capable of looking at biophysical signal data (BG values) and making a mental assessment thereafter. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a glucose sensor for measuring a level of glucose in a body of a user, said glucose sensor including physical sensor electronics, a microcontroller, and a working electrode, the method comprising: (a) measuring, by said physical sensor electronics, an electrode current (Isig) for the working electrode; (b) obtaining a blood glucose (BG) value for said user.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. 
Furthermore, the additional limitations do not add significantly more to the judicial exception. Rather, the additional limitations are highly generalized structural limitations (glucose sensor, physical sensor electronics, a microcontroller, and a working electrode) that relate to well-known techniques for obtaining BG data. 
Dependent claims 2-21 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-21 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “(d) providing, by said microcontroller, variable calibration error thresholds based on expectation of calibration error; (e) updating, by said microcontroller, a calibration factor CF with accepted BG values based on said variable calibration error thresholds; (f) calculating, by said microcontroller, a calibrated sensor glucose (SG) value associated with said Isig based on said updated CF and accepted BG values; and (g) calculating, by said 
Therefore, claims 1-21 are allowable over the prior art.
Claims 1-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791